COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     William E. Johnson v. David Gutierrez and Ken Paxton

Appellate case number:   01-18-00068-CV

Trial court case number: D-1-GN-16-002392

Trial court:             126th District Court of Travis County

Date motion filed:       December 11, 2018

Party filing motion:     Appellant


       It is ordered that appellant’s motion titled, “Appellant’s Request for Clarification of
November 20, 2018, Decision to Allow Dismissal of Named Appellees in Open Violation of Texas
Law,” is denied.


Judge’s signature: ___/s/ Terry Jennings_____
                   Acting for the Court

Panel consists of: Justices Jennings, Higley, and Massengale.

Date: ___December 21, 2018___